Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Letao Qin on 22 February 2022.

The application has been amended as follows: 
Claim 1 (Amended)	 A slot antenna, comprising: a printed circuit board, wherein the printed circuit board comprises a slot, a first capacitor, a radio frequency signal source, a transmission line, and a ground cable, wherein the printed circuit board is grounded, wherein one end of the slot is open, and the other end is closed; the first capacitor and the ground cable are disposed on the printed circuit board, wherein the first capacitor is located on the open end of the slot; the transmission line connects the first capacitor to the radio frequency signal source; and the radio frequency signal source is configured to: stimulate a feeding signal, and feed the feeding signal to the open end of the slot by ; wherein the slot antenna further comprises: a second capacitor, wherein the second capacitor is disposed at a middle part of the slot, and the second capacitor connects two sides of the slot, and wherein the first capacitor and the second capacitor are variable capacitors.

Claims 2-4. (Cancelled)

Claim 6. (Amended) 	An electronic device, comprising: a slot antenna, wherein the slot antenna comprises: a printed circuit board having a slot, a first capacitor, a radio frequency signal source, a transmission line, a ground cable, wherein the printed circuit board is grounded, wherein one end of the slot is open and the other end is closed; the first capacitor and the ground cable are disposed on the printed circuit board, wherein the first capacitor is located on the open end of the slot; the transmission line connects the first capacitor to the radio frequency signal source; and the radio frequency signal source is configured to: stimulate a feeding signal, and feed the feeding signal to the open end of the slot by using the first capacitor, wherein the radio frequency signal source connects the transmission line to the ground cable, and wherein a feed point from the radio frequency signal source to the transmission line is located outside the slot; wherein the slot antenna further comprises: a second capacitor, wherein the second capacitor is disposed at a middle part of the slot, and the second capacitor connects two sides of the slot, and wherein the first capacitor and the second capacitor are variable capacitors.

Claims 7-9. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 
For example, the closes prior art, Tsai et al. (US Patent Application Publication 2016/0285167) in figures 1 and 2 teaches the employment of variable capacitors disposed in the middle part of the slot. However, the prior art does not disclose a first variable capacitor located at the open end of the slot and directly connected to the transmission line to stimulate a feeding signal as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845